Case 6:19-cv-00537-MJJ-PJH Document 89 Filed 02/18/21 Page 1 of 1 PageID #: 1478




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 BERNADINE D SOILEAU                      CASE NO. 6:19-CV-00537

 VERSUS                                   JUDGE JUNEAU

 MIDSOUTH BANCORP INC ET AL MAGISTRATE JUDGE HANNA

                                   JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

 for report and recommendation, Rec. Doc. 79. After an independent review of the

 record, and noting the absence of any objections, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the

 report and recommendation, the Motion to Dismiss Plaintiff’s Fifth Amended

 Complaint pursuant to F.R.C.P. Rule 12(b)(6) filed on behalf of Midsouth Bank,

 N.A. (Rec. Doc. 71) is DENIED.

       Signed at Lafayette, Louisiana, this 18th day of February 2021.




                                       MICHAEL J. JUNEAU
                                       UNITED STATES DISTRICT JUDGE
